Citation Nr: 0123822	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  96-18 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether a common law marriage existed between the veteran 
and the appellant prior to the veteran's death.

2.  Entitlement to recognition as the surviving spouse of the 
veteran for Department of Veterans Affairs purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran was on active duty from March 1969 to March 1971 
and from November 1982 to December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 administrative decision 
by a VA regional office (RO) in Washington, DC.  The Board 
previously reviewed this matter in August 1998 and remanded 
it for further evidentiary development.  The RO pursued 
development of the case as directed.  The RO continued to 
deny the issues on appeal and issued a supplemental statement 
of the case in June 2000.


FINDINGS OF FACT

1.  The veteran was legally married to the appellant in 
October 1971 and was divorced from the appellant in "early" 
1987.

2.   The veteran and appellant reconciled the marriage and 
began to live in the same household in Washington, DC on or 
about Thanksgiving Day 1987; this household was considered 
the family residence.

3.  The veteran and appellant held themselves out to family 
and friends as husband and wife after their reconciliation in 
November 1987.

4.  The U.S. Marine Corps reassigned the veteran to a unit in 
California in March 1988; the veteran and appellant mutually 
agreed that she and the veteran's children would remain in 
the family residence in Washington, DC until an undetermined 
time.

5.  The veteran and the appellant continued to hold 
themselves out as husband and wife until the death of the 
veteran in December 1991.


CONCLUSION OF LAW

The common law marriage of appellant and the veteran was 
valid.  38 U.S.C.A. § 103(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.52 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

To be entitled to VA death benefits as a surviving spouse of 
a veteran, the claimant must have been the veteran's spouse 
at the time of the veteran's death and have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there is a 
separation due to misconduct, or procured by the veteran 
without the fault of the spouse.  38 U.S.C.A. § 101(3) (West 
1991 & Supp. 2000).  Fault or the absence of fault is to be 
determined based on an analysis of conduct at the time of 
separation.  Gregory v. Brown, 5 Vet.  App. 108, 112 (1993).  
Temporary separations will not break the continuity of 
cohabitation.  38 C.F.R. § 3.53(a) (2000).  The statement of 
the surviving spouse as to the reason for separation will be 
accepted in the absence of contradictory information.  If the 
evidence established the separation was by mutual consent and 
that the parties lived apart for the purposes of convenience, 
health, business, or any other reason which did not show an 
intent on the part of the surviving spouse to desert the 
veteran, the continuity of cohabitation will not be 
considered as having been broken.  38 C.F.R. § 3.53(b).

Whenever, in consideration of any claim filed by a person as 
the widow or widower of a veteran for gratuitous death 
benefits under the laws administered by the Secretary, it is 
established by evidence satisfactory to the Secretary that 
such person without knowledge of any legal impediment, 
entered into a marriage with such veteran which, but for a 
legal impediment, would have been valid, and thereafter 
cohabited with the veteran for one year or more immediately 
before the veteran's death, or for any period of time if a 
child was born of the purported marriage shall be deemed to 
be a valid marriage, but only if no claim has been filed by a 
legal widow or widower of such veteran who is found to be 
entitled to such benefits.  38 U.S.C.A. § 103(a).

Service records include a Report of Casualty completed in 
January 1992 and a Pay & Allotment Information form dated in 
February 1992.  The Report of Casualty form lists the 
veteran's home of record as San Jose, California.  It does 
not list the appellant as an "interested person."  The Pay 
& Allotment Information form lists the veteran's mother as 
the sole designated beneficiary.

The veteran's driver's license was issued by the District of 
Columbia in 1991.  The license shows the veteran used the 
family residence in Washington, DC for his address.

Airline itinerary and boarding pass receipts indicate that 
the appellant traveled to Orange County, California and 
remained in the area for few days in November 1991.

Several persons, including the veteran's children, relatives 
and friends, submitted statements about the veteran and 
appellant's relationship.

The appellant's sister-in-law, [redacted] stated that the 
appellant and veteran were married for 22 years until his 
untimely debt.  [redacted] further revealed that the couple had a 
period of separation and were divorced, but reconciled around 
1987.  When the Marines transferred the veteran to 
California, the appellant and the children "were forced to 
remain in the family home in Washington" because of school 
and other considerations.  The appellant frequently traveled 
to visit the veteran and they had a 'second honeymoon' just 
weeks before the veteran died.  [redacted] concluded, "our 
family always considered M and S and the children to be a 
family" and "S and M were deeply in love as husband and 
wife until the time of his death."

The veteran's son, [redacted], stated that his parents "set 
themselves out as a married couple."  He believes that they 
had an agreement to remain married and it was obvious to 
everyone that they were devoted to one another.  He notes 
that his father kept Washington, DC as his primary residence 
and kept his DC driver's license.  He stated that he kept his 
younger brother about one month before his father's death, so 
that the appellant and the veteran could go on a "second 
honeymoon."  His statement is dated in August 1999.

The veteran's daughter, [redacted], wrote in a statement dated in 
August 1999 that she was aware that her parents publicly set 
themselves out as a married couple after they had divorced.  
She had no knowledge of either parent dating others.  The 
veteran and appellant agreed that the family would remain in 
Washington, DC while the veteran transferred to California.  
During that time her parents spoke frequently by phone and 
traveled back and forth to see each other.  Holidays were 
spent together in Washington, where they would visit 
relatives as a family.

The veteran's friends, S.M. and J.C. both wrote that they 
knew the veteran and appellant for a period of years and that 
they knew them as a married couple until the veteran died.

The appellant submitted copies of numerous cards, addressed 
to her and the children.  The cards expressed condolences for 
the death of the veteran.  The appellant also submitted 
copies of a letter and card from the veteran that referred to 
her visit to California.

In May 1998, the appellant testified at a Board hearing as 
follows:

She was divorced from the veteran in early 1987.  They lived 
in separate households at that time, but reconciled in late 
1987.  (Transcript (T.) at pg. 5).  After they reconciled, 
they began living in the same home from about Thanksgiving 
Day 1987 to March or April 1988.  After a number of months 
living together, the veteran was reassigned to a unit in 
California.  She and the veteran discussed moving but 
concluded that it was too disruptive to take their three 
children out of school to move to California.  (T. at pg. 6).  
She and the veteran mutually agreed for her and the children 
to stay in DC.  She and the veteran talked on the phone 
almost on a daily basis.  Sometimes there were cards and 
letters.  She traveled back and forth and sometimes the 
children traveled too.  (T. at p. 7).  She traveled back and 
forth every two or three months.  The veteran always 
considered himself to be her husband.  A number of people did 
not know that she and the veteran had divorced.  She and the 
veteran had a second honeymoon in November 1991.  (T. at pg. 
8).  She and the veteran were married and "would have had to 
get a divorce again to gotten out of it..."  She planned to 
move to California since their two older children had left 
for college.  The veteran bought a two-bedroom condominium 
for the family to live.  The title was in his name.  (T. at 
pg. 10).  Both she and the veteran contributed to the 
mortgages for the family home in DC and the condominium in 
California.  They kept a bank account together and one 
separately.  (T. at pg. 11).  They had credit cards together 
and some bills came to her and some to him.  He paid the bill 
for a local account from a store in DC.  The veteran kept DC 
as his primary residence.  He renewed is DC driver's license 
months before his death.  She believes that he was still 
registered to vote in DC.  They were listed in the DC 
telephone directory together.  (T. at pg. 12).

II.  Analysis  

The Board notes initially that the RO did not provide any 
legal authority for the requirement of a written agreement 
between the veteran and appellant, evidencing their intent to 
marry.  The appellant's representative, citing United States 
Fidelity & Guaranty Company v. Britton, 269 F.2d 249 (1959), 
sets forth the correct criteria for common law marriage in 
the District of Columbia.  Quoting Hoage v. Murch Bros. 
Const. Co., 60 App. D.C. 218, the U.S. Court of Appeals 
District of Columbia Circuit (the Court) stated, "An 
agreement between a man and woman per verba de praesenti to 
be husband and wife, consummated by cohabitation as husband 
and wife, constitutes a valid marriage."   The Court 
explained in U.S. Fidelity & Guaranty Company v. Britton, 
"it must at least appear that the parties cohabited as 
husband and wife in good faith, that is, that the 
cohabitation followed an express mutual agreement to be 
husband and wife.  The best evidence of an express agreement 
is the testimony of the parties."  Id at 252.  Reaching a 
conclusion of law that a common law marriage exists may also 
be predicated on a finding of fact, based on circumstantial 
evidence that there was an express agreement to marry, 
followed by cohabitation.  See U.S. Fidelity & Guaranty 
Company, 269 F.2d 359, 363 (1959).

A review of the record in this case indicates that the 
veteran and the appellant renewed a monogamous, romantic 
relationship after they divorced in 1987.  This is evidenced 
by frequent telephone communications, written communications, 
visits with each other, and spending time with the veteran's 
family on holidays.  The couple apparently cohabited in the 
same home for a short time before the veteran was reassigned 
by the military.  As military families often do, the 
appellant and her children remained in place as the military 
member relocated to a new assignment.  There is no evidence 
in the record to support that the separation was for any 
other reason, but convenience.  The Board also notes that the 
veteran kept a DC driver's license and continued to use the 
family home as his address in this regard.  The Board also 
notes the absence of pay allotments to the appellant and her 
children, which would have been indicative of child or 
spousal support payments.  Those persons closest to the 
veteran and appellant, family and friends, describe a marital 
relationship that resumed in late 1987.  The couple went on a 
"second honeymoon" and held themselves out as a married 
couple.  Accordingly, the Board finds that the circumstances 
of the appellant and veteran's relationship, support a 
finding of common law marriage.

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  Furthermore, the Secretary must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

As the Board is granting the appellant complete relief on 
appeal in the present case, proceeding to adjudicate the 
claim on appeal is without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for VA benefit purposes is granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

